Name: Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  economic geography;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1162Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 117 , 24/05/1995 P. 0002 - 0011COMMISSION REGULATION (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 9 (2), 12 (4) and 13 (11) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 12 (4) and 14 (16) thereof, Whereas the special detailed rules for the application of the system of import and export licences for cereals and rice were laid down in Commission Regulation (EEC) No 891/89 (4), as last amended by Regulation (EC) No 1043/95 (5); Whereas Regulation (EEC) No 891/89 has been frequently and sometimes substantially amended; whereas, as a result and for the sake of clarity and efficient administration, the applicable provisions should be recast and any necessary adjustments following the implementation of the agreements concluded under the Uruguay Round of multilateral trade negotiations should be introduced; Whereas, in view of the practices specific to trade in cereals and rice, provision should be made for rules further to or derogating from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 340/95 (7); Whereas, in the case of invitations to tender for the export of intervention stocks, licences should specify the quantities and destinations for which they are issued and provision should be made for the special particulars to be shown on export licences, in particular in the case of invitations to tender for export refunds, of exports of cereal-based compound feedingstuffs and of advance fixing of export taxes; Whereas the terms of validity of import and export licences for the various products should be fixed in accordance with market requirements and the need for sound management; whereas, in view of competition on the world market, a specially lenghty term of validity should be granted for malt exports, expiring, however, on 30 September in the case of licences issued prior to 1 July so that export commitments are not entered into for the new marketing year before the beginning of the barley harvest; Whereas, in view of the risk of licences being issued for excessively high quantities, provision should be made for a period for reflection of three days to elapse before export licences are actually issued for any cereals and most processed cereal products; Whereas certain provisions of Article 44 of Regulation (EEC) No 3719/88 concerning applications for export licences for certain products in connection with invitations to tender organized in importing third countries should be made more restrictive and thus more in keeping with commercial practice in the cereals trade; Whereas, in view of the competition on the world market for cereals and rice, provision should be made for export licences to be granted for the main products, including durum wheat, with a special term of validity and for relatively large minimum quantities, with more advantageous minimum quantities for exports to the African, Caribbean and Pacific (ACP) States; whereas the licences should be granted subject to certain additional conditions concerning, in particular, presentation of the delivery contract to the competent agency within a specified time; Whereas the securities to be lodged for import and export licences should be fixed at different levels for the various product groups according to the possible variations in the refund or export tax during the term of validity of the licences, preferential treatment being granted in respect of deliveries to ACP countries; Whereas the applicable export refunds should be specified in cases where the terms of validity of licences are extended as a result of force majeure pursuant to Article 37 of Regulation (EEC) No 3719/88; Whereas the Management Committee for Cereals, failed to deliver an opinion within the time allowed by its chairman, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the special detailed rules for the application of the system of import and export licences introduced by: - Article 9 of Regulation (EEC) No 1766/92, - Article 10 of Regulation (EEC) No 1418/76. Article 2 1. Where applications for export licences are submitted in connection with invitations to tender issued pursuant to Article 7 of Commission Regulation (EEC) No 2131/93 (1), the licences shall be issued only for the quantities for which the applicants have obtained contracts. The export licences shall be valid for no more than the quantity indicated in Section 17. The figure '0` shall be entered in section 19. 2. Applications for export licences as provided for in Article 8 (2) of Regulation (EEC) No 2131/93 shall show the relevant destination in Section 7. The holders of the licences shall be obliged to export the products in question to that destination. All countries for which the same rate of export refund or tax applies shall be considered as one destination. Article 3 1. Where export refunds are fixed by tender, the rate of refund appearing in statements of award of contracts shall be entered in letters and figures in Section 22 of the licences. This rate shall be expressed in ecus and shall be preceded by one of the following: - Tipo de la restituciÃ ³n de base a la exportaciÃ ³n adjudicado - Tilslagssats for basiseksportrestitutionen - Zugeschlagener Satz der Grundausfuhrerstattung - Ã Ã ¯Ã ³Ã ¯Ã ³Ã ´ue Ã ´Ã §Ã ² Ã ªÃ ¡Ã ´Ã ¡Ã ªÃ µÃ ±Ã ¹Ã ¨aassÃ ³Ã ¡Ã ² aaÃ °Ã ©Ã ³Ã ´Ã ±Ã ¯oeÃ Ã ² Ã ¢UEÃ ³aaÃ ¹Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã  - Tendered rate of basic export refund - Taux de la restitution de base Ã l'exportation adjugÃ © - Tasso della restituzione di base all'esportazione aggiudicato - Gegunde basisrestitutie bij uitvoer - Taxa de restituiÃ §Ã £o de base Ã exportaÃ §Ã £o adjudicada - Tarjouskilpailutetun perusvientituen maeaerae - Anbudssats foer exportbidrag. 2. Where export taxes are fixed by tender, the rate of tax appearing in statements of award of contracts shall be entered in letters and figures in Section 22 of the licences. This rate shall be expressed in ecus and shall be preceded by one of the following: - Tipo del gravamen a la exportaciÃ ³n adjudicado - Tilslagssats for eksportafgiften - Zugeschlagener Satz der Ausfuhrabgabe - ¾oeÃ ¯Ã ² oeueÃ ±Ã ¯Ã µ Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã  - Tendered rate of export tax - Taux de la taxe Ã l'exportation adjugÃ © - Aliquota della tassa all'esportazione aggiudicata - Gegunde belasting bij uitvoer - Taxa de exportaÃ §Ã £o adjudicada - Tarjouskilpailutetusta viennistae kannettavan maksun maeaerae - Anbudssats foer exportavgift. Article 4 1. Notwithstanding Article 13a of Regulation (EEC) No 3719/88, for products falling within CN codes 1101 00 15, 1102 20, 1103 11 10 and 1103 13, applications for export licences may indicate products falling within two contiguous eleven-digit subdivisions of the abovementioned subheadings. The two subdivisions shown in applications shall appear on the export licences. 2. Notwithstanding Article 13a of Regulation (EEC) No 3719/88, for products falling within CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products, export licence applications shall show: - in Section 15, the description of the product, its eight-digit code and its cereal-product content in accordance with the refund nomenclature, - in Section 16, the reference 'ex 2309`, - in Sections 17 and 18, the quantity of cereals which must be exported in the form of compound feedingstuffs. The details included on applications shall be shown on the export licences. Article 5 For the purposes of Article 17 (10) of Regulation (EEC) No 1418/76, Section 22 of export licences shall show one of the following: - Gravamen a la exportaciÃ ³n no aplicable - Eksportafgift ikke anvendelig - Ausfuhrabgabe nicht anwendbar - Ã Ã § aaoeÃ ¡Ã ±Ã ¬Ã ¯aeueÃ ¬aaÃ ­Ã ¯Ã ² oeueÃ ±Ã ¯Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã  - Export tax not applicable - Taxe Ã l'exportation non applicable - Tassa all'esportazione non applicabile - Uitvoer niet van toepassing - Taxa de exportaÃ §Ã £o nÃ £o aplicÃ ¡vel - Vientimaksua ei sovelleta - Exportavgift icke tillaemplig. Article 6 1. Import licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 shall be valid from their date of issue pursuant to Article 21 (1) of Regulation (EEC) No 3719/88 until the end of their term of validity as laid down in Annex I to this Regulation. 2. Where a special term of validity is laid down for import licences for imports originating in and coming from certain third countries, Section 7 and 8 of licence applications and of the licences themselves shall state the country or countries of provenance and of origin. Licences shall entail an obligation to import from that country or those countries. Article 7 1. Export licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 shall be valid from their date of issue pursuant to Article 21 (1) of Regulation (EEC) No 3719/88 until the end of their term of validity as laid down in Annex II to this Regulation. 2. Notwithstanding paragraph 1, export licences for products falling within CN codes 1107 10 19, 1107 10 99 and 1107 20 00 shall be valid from their date of issue pursuant to Article 21 (1) of Regulation (EEC) No 3719/88, until: - 30 September of the current calendar year, where they are issued from 1 January to 30 April, - the end of the 11th month following that of issue, where they are issued from 1 July to 31 October, - 30 September of the following calendar year, where they are issued from 1 November to 31 December. Licences shall not be issued in pursuance of this paragraph from 1 May to 30 June. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights deriving from licences as referred to in this paragraph shall not be transferable. 3. Export licences for products listed in Article 1 (1) (a), (b) and (c) of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 and for products falling within CN codes 1102 20 10, 1103 13 10, 1103 13 90, 1103 29 20, 1104 21 50, 1104 23 10, 1108 11 00, 1108 12 00, 1108 13 00, 1109 00 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79, 2106 90 55, 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 10 41, 2309 90 43, 2309 50 51 and 2309 90 53 as listed in Regulation (EEC) No 1766/92 shall be issued on the third working day after applications are lodged, provided that no special measures are taken in the meanwhile. The Commission may decide not to grant applications. The first subparagraph shall not apply to licences issued in connection with invitations to tender. 4. Where this paragraph is specifically referred to when an export refund on products listed in Article 1 (1), (a), (b) and (c) of Regulation (EEC) No 1766/92 and Article 1 (1) (a) of Regulation (EEC) No 1418/76 is fixed, export licence applications must be accompanied by a copy of a contract. The contract must come from an official body in the country of destination or an undertaking with its place of business in that country and must indicate a quantity covered by, and a delivery period not extending beyond, the term of validity of the licence. No export licences may have been issued previously for the contract under this Article. The Member State concerned shall verify that licence applications comply with the conditions laid down in this paragraph and shall notify the Commission on the day they are lodged of the quantity covered by licences which are admissible. The corresponding licences shall actually be issued only on the third working day following the day on which the applications are submitted, provided that no special measures are taken by the Commission before then. If applications for export licences as referred to in the first paragraph cover quantities in excess of those which may be committed for export and which are indicated in the regulation fixing the refund in question, the Commission may fix a uniform percentage reduction in the quantities within two working days following submission of the applications. Licence applications may be withdrawn within two working days of the date of publications of the percentage reduction. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights deriving from licences shall not be transferable. In the case of non-performance of the contract by the importing purchaser, the operator may export to a different country of destination but only against the export refund in force on the day on which applications for export licences to 'other third countries` were originally lodged. Where no export refund exists for 'other third countries` on the date of the original licence application, an ad hoc solution may be adopted, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92. Article 8 1. Where export is effected pursuant to an invitation to tender opened in an importing third country, export licences for common wheat, durum wheat, rye, barley, maize, rice, wheat flour, rye flour, groats and meal of durum wheat and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products shall be valid from their date of issue within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88 until the date on which the obligations arising from the award are to be fulfilled. 2. The term of validity of the licence may not exceed four months following the month of issue pursuant to Article 21 (1) of Regulation (EEC) No 3719/88. 3. Notwithstanding the third subparagraph of Article 44 (3) of Regulation (EEC) No 3719/88, licence applications may not be lodged more than four working days before the closing date for the submission of tenders specified in the invitation to tender. 4. Notwithstanding Article 44 (5) of Regulation (EEC) No 3719/88, the maximum period between the closing date for the submission of tenders and the notification given to the issuing agency by the applicant concerning the outcome of the invitation to tender as provided for in Article 44 (5) (a) to (d) of that Regulation shall be six working days. Article 9 1. In special cases, the term of validity of export licences for common wheat, durum wheat, rye, barley, maize, rice, wheat flour, rye flour, groats and meal of durum wheat and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products may be longer than is provided for in Article 7 (1) where the party concerned is in the process of concluding a contract warranting a longer period. To that end, the party concerned shall submit to the competent authority a written statement from an official body in the country of destination or an undertaking with its place of business in that country. Such statements must indicate the projected quantity and quality of the products, the delivery period and the price terms. The Member State shall immediately send the Commission a copy of the statement for information. 2. In the cases set out in paragraph 1, the interested party shall lodge with the competent authority an application for an export licence accompanied by an application for advance fixing of the export refund or export tax applicable on the day of submission of the application for the intended destination, together with details of the minimum and maximum quantities that he intends to export and of the minimum and maximum time necessary to complete export as planned. However, the minimum quantity may not be less than 75 000 tonnes in the case of common wheat, durum wheat, rye, barley, maize, wheat flour, rye flour and products falling within CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products, and 15 000 tonnes in the case of groats and meal of durum wheat and rice. Notwithstanding Article 14 (2) of Regulation (EEC) No 3719/88, such applications shall not be accompanied by securities. For exports to an ACP country or to several countries within one of the ACP country groups set out in Annex III, the minimum quantity laid down in the first subparagraph shall be reduced to: - 20 000 tonnes in the case of common wheat, durum wheat, rye, barley, maize, rice, wheat flour, rye flour and products covered by CN codes 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 containing less than 50 % by weight of milk products, and - 5 000 tonnes in the case of groats and meal of durum wheat and rice. Applications relating to several countries within a group of ACP countries must specify the name of each intended country of destination. 3. The Member State of the competent authority receiving applications shall examine them, in particular as to quantity, economic implications of the planned exports and the practicality of execution and, where it finds them admissible, shall notify the Commission, which shall take a decision in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 or Article 27 of Regulation (EEC) No 1418/76. Where the Commission accepts an application, it shall in particular set a time limit for presentation of the contract to the competent authority. The latter shall inform the applicant of the Commission's decision. 4. Where the term of validity fixed for the licence is the same as that applied for, the applicant shall, within the time limit set in accordance with paragraph 3, submit to the competent authority a signed original of the contract, together with a copy thereof. The contract shall specify at least the quantity covered, which must fall within the minimum and maximum quantities indicated in the licence application, the destination, the period within which export is to be carried out (which must fall within the minimum and maximum periods indicated), the price fixed for the duration of the contract and the terms of payment. The licence shall then be issued after the security provided for in Article 9 (1) of Regulation (EEC) No 1766/92 or Article 10 (1) of Regulation (EEC) No 1418/76 has been lodged. The country (or countries within a single group) of destination shall be shown in Section 7 and the licence shall carry with it an obligation to export to that country or countries. However, up to 10 % of the quantities shown on the licence may be delivered under the contract to another country indicated in Annex III as falling within the same group. Where the applicant is unable to conclude such a contract, he shall so inform the competent authority within the time limit set for submission of the contract and the licence shall not be issued. 5. Except in cases of force majeure, where the applicant does not comply with paragraph 4, no licence shall be issued. 6. Where the term of validity fixed is different from that applied for but is longer than that laid down in Article 7, paragraphs 4 and 5 shall apply. However, the applicant may, within the time limit set for submission of the contract, withdraw his application for a licence. 7. Where an application for an extension of the term of validity as provided for in Article 7 is rejected, no licence shall be issued. 8. Licences issued under the conditions laid down in this Article shall not be subject to the provisions of Article 7 (3). Article 10 Securities for licences for products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 shall be at the following rates: (a) ECU 1 per tonne in the case of import licences to which the fourth indent of Article 10 (4) of Regulation (EEC) No 1766/92 does not apply, if products covered by Regulation (EEC) No 1418/76 and export licences without a refund; (b) in the case of import licences to which the fourth indent of Article 10 (4) of Regulation (EEC) No 1766/92 does not apply: - ECU 15 tonne for products falling within CN codes 0709 90 60, 0712 90 19, 1001 10 00, 1001 90 91, 1001 90 99, 1002 00 00, 1003 00, 1004, 1005 10 90, 1005 90 00, 1007 00 and 1008; - ECU 5 per tonne for other products; (c) ECU 30 per tonne for products listed in Article 1 of Regulation (EEC) No 1418/76 in the case of export licences. For exports to ACP countries under licences with special terms of validity, in accordance with Article 9 of this Regulation the security shall be ECU 12 per tonne; (d) ECU 20 per tonne for products listed in Article 1 of Regulation (EEC) No 1766/92 with the exception of products falling within CN code 1107 in the case of export licences. For exports to ACP countries under licences with special terms of validity, in accordance with Article 9 of this Regulation the security shall be ECU 12 per tonne; (e) ECU 15 per tonne for products falling within CN code 1107 in the case of export licences. However, in the case of licences issued with a refund, in accordance with Article 7 (2) the security shall be: - ECU 24 per tonne for licences issued from 1 January to 30 April, - ECU 32 per tonne for licences issued from 1 July to 31 December. Article 11 Where the term of validity of licences is extended pursuant to Article 37 of Regulation (EEC) No 3719/88, the corrective amount applicable shall be that in force on the day the licence application was submitted for export during the last month of the normal term of validity of the licence. In addition, the export refund shall be adjusted in accordance with Article 12. Article 12 1. Refunds applicable pursuant to Article 13 (5) of Regulation (EEC) No 1766/92 on products listed in Article 1 (1) (a) and (b) of that Regulation with the exception of maize and grain sorghum shall be adjusted, during the months of August to May of the same marketing year, by an amount equal to the monthly increase applicable to the intervention price fixed for that marketing year. In the case of maize and grain sorghum, the refunds shall be adjusted, during the months of November of one marketing year to August of the following marketing year, by an amount equal to the monthly increase applicable to the intervention prices fixed for the marketing year concerned. The first adjustment shall be made on the first day of the calendar month following that of application. Subsequent adjustments shall apply each month. In the case of the products listed in Article 1 (1) (a) and (b) of Regulation (EEC) No 1766/92 with the exception of maize and grain sorghum, refunds adjusted in accordance with the first subparagraph and applicable in May shall continue to apply in June. In the case of maize and grain sorghum, refunds adjusted in accordance with the second subparagraph and applicable in August shall continue to apply in September. 2. Where the term of validity of licences extends beyond the end of the marketing year, refunds on products listed in Article 1 (1) (a) and (b) of Regulation (EEC) No 1766/92 with the exception of maize and grain sorghum shall be reduced by the price break between the two marketing years. That price break shall occur on 1 July and shall be defined as: (a) the difference between the intervention prices, exclusive of any monthly increase, for the previous and the new marketing years; plus (b) an amount equal to the monthly increase, multiplied by the number of months elapsing between August and the month of the licence application, inclusive. Refunds corrected by the price break shall be increased as from August in the new marketing year, in accordance with the rules set out in paragraph 1, by the monthly increase applying to the new marketing year. In the case of maize and grain sorghum, the rules on adjustment set out in the first and second sub-paragraphs shall apply mutatis mutandis, with the following exceptions: - the abovementioned price break shall occur on 1 October instead of 1 July, - for the purposes of this paragraph, the month of August shall be replaced by November, - the monthly increases shall be those applying in the marketing year concerned. 3. In the case of products listed in Article 1 (1) (c) and (d) of Regulation (EEC) No 1766/92 and Article 1 (1) (c) of Regulation (EEC) No 1418/76, the amount resulting from each of the adjustments mentioned in paragraphs 1 and 2 shall be multiplied by the processing coefficient applying to the product in question. Article 13 1. With regard to export licences, the Member States shall notify the Commission: (a) on each working day: (i) - of applications for licences with advance fixing of the refund or that no applications have been submitted, - of applications for licences as referred to in Article 44 of Regulation (EEC) No 3719/88, submitted on the working day preceding that of notification; (ii) of the quantities covered by licences issued in respect of applications for licences as referred to in Article 44 of Regulation (EEC) No 3719/88; Notifications of applications and quantities must specify: - the quantity by eleven-digit product code of the agricultural product nomenclature for export refunds. Where licences are issued for more than one eleven-digit code, only the first code shall be shown, - the quantity by code broken down by destination where the refund rate varies by destination; (b) before the 15th day of each month in respect of the preceding month: (i) of the quantities for which licences for food aid have been issued; (ii) of the quantities covered by licences issued but not used, and of the refund by code; (iii) of the quantities to which Article 7 (3) does not apply and for which licences have been issued. (c) once per marketing year and by 30 April at the latest, of the precise quantities used under licences taking into account the tolerance provided for in Article 8 (4) of Regulation (EEC) No 3719/88. 2. With regard to import licences issued, each day the Member States shall forward the quantities covered by licences by product code and, in the case of common wheat, by quality grade and by origin. Article 14 Regulation (EEC) No 891/89 is hereby repealed from 1 September 1995. As regards products falling within Regulation (EEC) No 1766/92, and import licences for products falling within Regulation (EEC) No 1418/76, Regulation (EEC) No 891/89 shall cease to apply from 1 July 1995. Regulation (EEC) No 891/89 shall continue to apply to the licences issued: - before 1 July 1995, for products falling within Regulation (EEC) No 1766/92 and to import licences for products covered by Regulation (EEC) No 1418/76, - before 1 September 1995, for export licences for products falling within Regulation (EEC) No 1418/76. Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply: - to licences issued from 1 July 1995 for products falling within Regulation (EEC) No 1766/92 and to import licences for products falling within Regulation (EEC) No 1418/76, - to export licences issued from 1 September 1995 for products falling within Regulation (EEC) No 1418/76. However, for licences issued before 1 July 1995, the adjustment of the refund referred to in Article 13 (4) of Regulation (EEC) No 1766/92 shall be calculated in accordance with the method referred to in Article 12 (2) and (3) of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 349, 31. 12. 1994, p. 105. (3) OJ No L 166, 25. 6. 1976, p. 1. (4) OJ No L 94, 7. 4. 1989, p. 13. (5) OJ No L 106, 11. 5. 1995, p. 8. (6) OJ No L 331, 2. 12. 1988, p. 1. (7) OJ No L 39, 21. 2. 1995, p. 1. (1) OJ No L 191, 31. 7. 1993, p. 76. ANNEX I Period of validity of import licences A. For cereals >TABLE> B. For rice >TABLE> ANNEX II Period of validity of export licences A. For cereals >TABLE> B. For rice >TABLE> ANNEX III Groups of ACP signatories to the LomÃ © Convention >TABLE>